MEMORANDUM **
Sharon Saunders appeals pro se from the district court’s summary judgment for defendants in her 42 U.S.C. § 1983 action arising from her arrest, search and activities in a suspected endless chain scheme. We have jurisdiction pursuant to 28 U.S.C. § 1291. We review de novo. Oliver v. Keller, 289 F.3d 623, 626 (9th Cir.2002). We affirm for the reasons stated in the *192district court’s order granting summary judgment, entered on November 13, 2007, 2007 WL 3482047.
Contrary to Saunders’s contentions, the district court did not abuse its discretion by denying her motions to extend discovery deadlines and to reconsider the judgment under Fed.R.Civ.P. 59(e) because Saunders failed to show good cause. See Johnson v. Mammoth Recreations, Inc., 975 F.2d 604, 608 (9th Cir.1992) (requiring moving party to demonstrate “good cause” to modify pretrial scheduling order); Sch. Dist. No. 1J, Multnomah County, Or. v. ACandS, Inc., 5 F.3d 1255, 1263 (9th Cir. 1993) (describing requirements for reconsideration under Rule 59(e)).
We do not consider issues abandoned by Saunders on appeal. See Cook v. Schriro, 538 F.3d 1000, 1014 n. 5 (9th Cir.2008) (explaining that issues not raised on appeal are deemed abandoned).
Saunders’s requests for judicial notice are denied. See Ruiz v. City of Santa Maria, 160 F.3d 543, 548 n. 13 (9th Cir. 1998) (declining to take judicial notice of facts not relevant to the resolution of the appeal).
Saunders’s unopposed motion to file a supplemental opening brief is granted. The Clerk shall file the supplemental opening brief received on April 22, 2008.
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.